DETAILED ACTION
This action is responsive to the application No. 16/052,515 filed on August 1, 2018.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 20, 2020 has been entered.

Claim Status
Claims 1-17 and 19-23 are currently pending and being considered in the Office Action. Claim 18 is cancelled. Claim  newly added.

Allowable Subject Matter
Claims 1-17 and 19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein the coated quantum dot is incorporated into the matrix material by cross-linking through multiple and interchain binding to form a cross-linked semiconductor structure, or the coated quantum dot is incorporated into the matrix material by polarity-based chemical similarity and dissolution to form a polarity based semiconductor structure, or the coated quantum dot is incorporated into the matrix material by reactive tethering by sparse binding and chemical similarity to form a reactive tethering based semiconductor structure” in combination with the additionally claimed features. 
Regarding independent Claim 21 and claim 23 dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein the coated quantum dot is incorporated into the matrix material by cross-linking through multiple and interchain binding to form a cross-linked semiconductor structure, or the coated quantum dot is incorporated into the matrix material by polarity-based chemical similarity and dissolution to form a polarity based semiconductor structure, or the coated quantum dot is incorporated into the matrix material by reactive tethering by sparse binding and chemical similarity to form a reactive tethering based semiconductor structure” in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892